                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

 PRIMERICA LIFE INSURANCE                   *
 COMPANY                                    *
                     PLAINTIFF              *
                                            *
 V.                                         *          CASE NO. 4:17CV00272 SWW
                                            *
                                            *
 BETTY JO WOODALL and ILA                   *
 ELAINE REID                                *
                 DEFENDANTS                 *

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that judgment as to the rightful beneficiary of life

insurance proceeds is entered in favor of Ila Elaine Reid, and the Counterclaim by Reid

is DISMISSED WITH PREJDUICE.

      IT IS SO ORDERED THIS 3RD DAY OF JUNE , 2019.

                                                /s/Susan Webber Wright
                                                UNITED STATES DISTRICT JUDGE
